Title: To James Madison from John Bishop, 1 August 1811 (Abstract)
From: Bishop, John
To: Madison, James


1 August 1811, Glasgow. Has read that there are 33,000 weavers in New York. Information from his son in Philadelphia indicates that “Manufactury in said Country is but in its Infancy.” Wishes to inform JM of the steps taken by Great Britain to improve the weaving business in Scotland. A board of trade was created “for fisheres Manufactures and Improvements in Scotland,” with trustees, which had little effect at the time. The board then procured two men from Holland “and set them up in the Manufacturing of Holands, every Encouragement was given to these men, and to the Weavers to incite them to make progress.” Scotland can now make both plain and fancy goods. Tells a similar story with respect to muslin manufacturing in Ireland. The Scotland Board of Trade also “has given ample countinance to every Inventer of Machinery,” as in the case of the inventor of a reed-making machine who was rewarded with £100 sterling. Believes the weaving business in New York could provide the basis for muslin manufacturing in America, but reed-making machinery is necessary. Offers to come to the U.S. with his three sons “all Bred to the Reed-making upon Machinery of the best Construction in Britain.” However, all machinery is forbidden to leave the country and can be confiscated and the individual imprisoned for life. The man who made his reed-making machinery is familiar with machines for cotton mills and could be of essential service to America; “he would have no Objections to come over,” but they lack money. “It would be absolutely Necessary, that you should bestow a sum of Money to us at our arrival, of no less than from one to two Thousand pound Sterling.” Requests JM to reply to him, “Reed-maker N 447 Gallowgate Glasgow North Britain.” Lists in a postscript “the Number of persons we have which we will bring along with us,” including his wife, three sons, one daughter, a fourth son, already in Philadelphia, who has a wife and son, and the machinist with his wife and two children.
